DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendment to the claims filed August 4, 2021 has been entered.  Claims 1 and 4-6 are currently amended.  Claims 2, 3 and 7-9 have been canceled. Claim 10 remains withdrawn from further consideration.  Claims 1 and 4-6 are under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, at lines 22 and 23, “the picking mechanism is disposed downstream of the cutting mechanism” is recited twice.  It is not clear whether this is an error of unintended duplication or whether different limitations from previous claim 8 were intended to be added to the claim.  Appropriate correction and clarification is required.  Further, at lines 24-26 of claim 1, “the scrap processing mechanism is disposed downstream of the picking mechanism” is recited twice.  It is not clear whether this is an error of unintended duplication or whether different limitations from previous claim 9 were intended to be added to the claim.  Appropriate correction and clarification is required. As to claims 4 and 5, the claims require and “air-cushion lifting 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 is directed to a system that “consists of”. Therefore, additional elements are excluded (see MPEP 2111.03). As currently understood by the examiner (see section 112b rejection above), the limitation “air-cushion lifting mechanism” in claims 4 and 5 introduces a new element that is excluded based upon the “consists of” language. The introduction of a new element already excluded from the scope of claim 1 fails to further limit the scope of claim 1.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Flecknoe-Brown (US 4,722,820) in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913), and further in view of Winstead (US 3,235,638).
Regarding claim 1, Flecknoe-Brown teaches a forming system that consists of a main machine/extruder (col. 4, lines 50-64; Figure 1 (1)) and a forming machine (7) that are located at a same production line and are sequentially connected (Figure 1; col. 4, lines 50-64) as claimed wherein the main machine/extruder comprises an extrusion mechanism (1); the main machine is capable of heating and stirring a solid raw material into a viscous material by using the extrusion mechanism (col. 4, lines 50-64; col. 6, lines 4-17; extruder screw) and the forming machine comprises a forming mechanism (7) and the forming machine is capable of directly processing 
Flecknoe-Brown further teaches a cooler is connected between the main machine and the forming machine, and the cooler is capable of being used to reduce the temperature of the high-temperature viscous material and form a high-temperature sheet material; and the forming machine is capable of directly processing the high-temperature sheet material into the formed product by using the forming mechanism (Figure 1 (5); Abstract; col. 2, lines 50-57; col. 3, liens 5-51; col. 5, lines 18-32), and the forming mechanism is capable of moving synchronously with the high-temperature sheet material along the production line during processing (col. 5, lines 28-51; col. 6, lines 57-65).  Further, Flecknoe-Brown teaches the cooler is a rolling mechanism (5) the rolling mechanism comprises two roller shafts disposed vertically in parallel (Figures 1 and 3).  Flecknoe-Browne does not explicitly teach a heat conduction oil or deionized water is provided in the rolling mechanism. However, each of Moore et al. (paragraph [0136] – heat conduction oil) or Richards et al. (paragraph [0040] – oil or deionized water) teach analogous systems for cooling extruded materials wherein heat conduction oil or deionized water are provided in the rolling mechanism.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and either one of Moore et al. or Richards et al. and to have utilized heat conduction oil or deionized water in the rolling mechanism of Flecknoe-Brown, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of utilizing heat transfer fluids known in the art to be effective at controlling polymer temperature with rollers.
Flecknoe-Brown does not teach a filter, die head, and melt pump together as claimed.  However, each of Haindl et al. (Figure 1; paragraph [0054]; claim 8) and Strachan (paragraph [0023]; Figure 1 (14) (16) and (60)) teach analogous systems wherein a corresponding main 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and either one of Haindl et al. or Strachan and to have utilized a filter, die head and melt pump as claimed, in the system of Flecknoe-Brown, as suggested by either one of the secondary references, for the purpose, as suggested by the references of facilitating extrusion of the material in an art recognized suitable manner (Strachan) and for purifying the melt and providing a constant and definable melt flow rate (Haindl et al.).  
Flecknoe-Brown does not teach a cutting mechanism, a picking mechanism and a scrap processing mechanism as claimed.  However, Winstead teaches an analogous system wherein a cutting mechanism (73) is at a same working position as the forming mechanism (col. 5, lines 15-23), a picking mechanism/take-off mechanism (57) and a scrap processing mechanism/granulator (Figure 1) as claimed.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown and Winstead and to have utilized the cutting mechanism, picking mechanism/take-off mechanism and scrap processing mechanism/granulator in the system of Flecknoe-Brown, as suggested by Winstead, for the purpose, as suggested by Winstead of producing articles at a high-speed of production (col. 2, lines 3-10) in an art recognized suitable manner.
As to claim 6, Flecknoe-Brown teaches wherein the forming mechanism uses a vacuum molding process or blow molding process (col. 3, line 65-col. 4, line 3; col. 5, lines 34-42).  


4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flecknoe-Brown (US 4,722,820) in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913), and further in view of Winstead (US 3,235,638), as applied to claims 1 and 6 above, and further in view of any one of Song et al. (CN 103182780, IDS document), Farrell (US 4,680,072) or Brower et al. (US 4,329,315).
As to claims 4 and 5, the combination teaches the system set forth above.  Flecknoe-Brown does not teach an air-cushion lifting mechanism is disposed between the cooler and the forming machine, and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism comprises an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
However, Song et al. (Abstract; Figure 1 (20)), Farrell (Figure 1 (34); Figures 2 and 7; col. 3, liens 23-35; col. 5, lines 1-12), and Brower et al. (Abstract; Figures 1 and 2 (6) (7) (10) (12); col. 2, lines 58-67; col. 3, lines 4-17) teach and suggest an analogous system wherein an air-cushion lifting mechanism is utilized and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism comprises an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Flecknoe-Brown with any one of Song et al., Farrell, or Brower et al. and to have utilized an air cushion lifting mechanism as claimed in the system of Flecknoe-Brown, as suggested by any one of the secondary references, for the purpose, as suggested by the references of reducing stress in the sheet (Brower et al.), facilitating the addition of layers of material to the extruded polymer prior to further processing (Farrell), or reducing interior stress and shrinkage while .

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Queirel (US 4,883,419) in view of either one of Kim et al. (US 2014/0134419) or Cornwall et al. (US 2008/0061466) and further in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913). 
Regarding claim 1, Queirel teaches a forming system comprising a main machine/extrusion press (1) and a forming machine/mobile assembly (30) comprising a thermoforming mold (53) (col. 3, lines 1-2; col. 5, lines 11–65; Figure 1) that are located at a same production line and are sequentially connected (Figure 1) wherein the main machine/extrusion press (1) comprises an extrusion mechanism (col. 4, lines 13-28) and the forming machine comprises a forming mechanism (col. 3, lines 1-2; col. 5, lines 11-65 (30) (53)), , and the forming machine is capable of directly processing the viscous material into a formed product by using the forming mechanism (Abstract; col. 2, lines 42-col. 3, line 12; col. 7, lines 4-64; Figures 1 and 3 (6b).  Queirel teaches a cooler/rolling machine (7) is connected between the main machine and the forming machine, and the cooler is capable of being used to reduce the temperature of the high-temperature viscous material and form a high-temperature sheet material (col. 4, lines 23-27; col. 4, lines 35-48; col. 50-60; col. 8, lines 15-37); and the forming machine is capable of directly processing the high-temperature sheet material into the formed product by using the forming mechanism, and the forming mechanism is capable of moving synchronously with the high-temperature sheet material along the production line during processing (col. 2, line 41-col 3, line 10; col. 5, line 11-col. 6, line 12; col. 7, lines 4-21).  Queirel teaches wherein the forming machine further comprises a cutting mechanism wherein the 
Queirel teaches that any known type of extrusion press may be utilized and that the material is hot/heated as it leaves the extruder (Abstract), but does not describe the extruder in detail (col. 4, lines 18-22).  As such, Queirel does not explicitly teach the main machine is capable of heating and stirring a solid raw material into a viscous material by using the extrusion mechanism 
However, Kim et al. teach an analogous system wherein the polymer that is extruded for subsequent thermoforming is extruded in an extruder that is capable of heating and stirring the solid raw material into a viscous material (Abstract; Figures 4 (110) and 5; paragraphs [0004]-[0006], [0017], [0018], [0035], [0045], [0047]) and Cornwell et al. teach an analogous system wherein the polymer that is extruded for subsequent molding is extruded in an extruder that is capable of heating and stirring the solid raw material into a viscous material (Figure 2 (11) (15); Figure 6A (620); paragraph [0046]).
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Kim et al. or Cornwall et al. and to have utilized an extruder capable of heating and stirring a solid raw material into a viscous material (e.g. a screw extruder) in the system of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested 
Further, Queirel teaches the cooler is a rolling mechanism (7) the rolling mechanism comprises two roller shafts disposed vertically in parallel (Figure 1 (8) and (9)).  Queirel does not explicitly teach a heat conduction oil or deionized water is provided in the rolling mechanism. However, each of Moore et al. (paragraph [0136] – heat conduction oil) or Richards et al. (paragraph [0040] – oil or deionized water) teach analogous systems for cooling extruded materials wherein heat conduction oil or deionized water are provided in the rolling mechanism.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel and either one of Moore et al. or Richards et al. and to have utilized heat conduction oil or deionized water in the rolling mechanism of Queirel, as suggested by either one of the secondary references, for the purpose, as suggested by the references, of utilizing heat transfer fluids known in the art to be effective at controlling polymer temperature with rollers.
Queirel does not teach a filter, die head, and melt pump together as claimed.  However, each of Haindl et al. (Figure 1; paragraph [0054]; claim 8) and Strachan (paragraph [0023]; Figure 1 (14) (16) and (60)) teach analogous systems wherein a corresponding main machine further comprises a filter, wherein the filter is disposed on a side of the main machine; a die head, wherein the die head is disposed on a side of the filter; and a melt pump, wherein the melt pump is disposed between the filter and the die head.
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel 
As to claim 6, Queirel teaches the forming mechanism uses a blow molding process or a vacuum molding process (col. 7, lines 16-35).  

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Queirel (US 4,883,419) in view of either one of Kim et al. (US 2014/0134419) or Cornwall et al. (US 2008/0061466) and further in view of either one of Moore et al. (US 2011/0297880) or Richards et al. (US 2006/0255895) and further in view of either one of Haindl et al. (US2017/0312966) or Strachan (US 2017/0043913), as applied to claims 1 and 6 above, and further in view of any one of Song et al. (CN 103182780, IDS document), Farrell (US 4,680,072) or Brower et al. (US 4,329,315).
As to claims 4 and 5, the combination teaches the system set forth above.  Queirel does not teach an air-cushion lifting mechanism is disposed between the cooler and the forming machine, and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting mechanism comprises an air-flow generator and an air-guide plate disposed on an air outlet side of the air-flow generator.  
However, Song et al. (Abstract; Figure 1 (20)), Farrell (Figure 1 (34); Figures 2 and 7; col. 3, liens 23-35; col. 5, lines 1-12), and Brower et al. (Abstract; Figures 1 and 2 (6) (7) (10) (12); col. 2, liens 58-67; col. 3, lines 4-17) teach and suggest an analogous system wherein an air-cushion lifting mechanism is utilized and the air-cushion lifting mechanism is used to lift and convey the high-temperature sheet material by an air flow, wherein the air-cushion lifting 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Queirel with any one of Song et al., Farrell, or Brower et al. and to have utilized an air cushion lifting mechanism as claimed in the system of Queirel, as suggested by any one of the secondary references, for the purpose, as suggested by the references of reducing stress in the sheet while heating it (Brower et al.), facilitating the addition of layers of material to the extruded polymer prior to further processing (Farrell), or reducing interior stress and shrinkage while improving line speed (Song et al.) The combination suggests locating the air cushion lifting mechanisms of the secondary references at the claimed location for the reasons set forth above prior to thermoforming the material.

Response to Arguments
	Applicant’s arguments filed August 4, 2021 have been fully considered, but they are not persuasive to the extent they apply to the rejection set forth above.  Applicant argues that the consisting of language in the claim excludes an intermediate process of forming a coiled sheet at room temperature followed by reheating the sheet prior to forming it.  While the examiner agrees that the consisting of language excludes additional elements, it is noted that the element asserted as being excluded in the arguments is also not utilized in the teaching of both of the primary references utilized in the office action (i.e. Queirel and Flecknoe-Brown). Both references utilize a main machine and a forming machine in a continuous process that forms the material without a necessary coiling step at room temperature required after extrusion (Flecknoe-Brown: Figure 1; Figure 3; col. 4, lines 50-64; col. 5, lines 18-51; Queirel: Figure 1).  .  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742